944 F.2d 905
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James R. RAGAN, Petitioner-Appellant,v.Norris W. McMACKIN, Supt., Respondent-Appellee.
No. 91-3403.
United States Court of Appeals, Sixth Circuit.
Sept. 16, 1991.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and BELL, District Judge.*

ORDER

2
James R. Ragan, a pro se Ohio prisoner, appeals the district court's order dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In 1986, a jury convicted Ragan on four counts of rape.   He was sentenced to life imprisonment.   The Ohio Court of Appeals affirmed Ragan's conviction and the Ohio Supreme Court denied further review.


4
Ragan subsequently filed a post-conviction petition in state court, in which he raised several new issues.   The trial court denied Ragan's petition.   He did not appeal this denial.


5
Ragan then filed the present petition for writ of habeas corpus.   Over Ragan's objections, the district court adopted the magistrate's report and recommendation and dismissed the petition.   Ragan filed a timely appeal.   In his brief, he requests the appointment of counsel.


6
Upon review, we conclude that the district court properly dismissed the issues initially raised in Ragan's state post-conviction petition.   A state procedural bar precludes federal review of these claims because Ragan has failed to establish cause and prejudice for not complying with the state procedural rule.   Ewing v. McMackin, 799 F.2d 1143, 1148-49 (6th Cir.1986).   As to Ragan's remaining claims, the record reveals that Ragan received a fundamentally fair trial and therefore is not entitled to habeas relief.   See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 110 S.Ct. 2212 (1990).


7
Accordingly, we deny Ragan's request for counsel and affirm the district court's judgment for the reasons set forth in the magistrate's report and recommendation filed on May 21, 1990 and in the district court's opinion and order filed on April 25, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation